Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 1 of11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
HENRY VICTOR BUTCHER, §
§
Plaintiff, §
§
Vv. § CAUSE NO.: EP-20-CV-165
§
§
UNITED STATES POSTAL SERVICE §
§
§
Defendant §

TO THE HONORABLE JUDGE OF SAIDCOURT:

NOW COMES HENRY VICTOR BUTCHER, Plaintiff in the above-entitled and numbered cause,
complaining of and about Defendant UNITED STATES POSTAL SERVICE (hereinafter as necessary
“Defendant USPS”). Plaintiff, in support thereof, would show as follows:

PARTIES

1. Plaintiff, HENRY VICTOR BUTCHER, is an individual who resides in El Paso, Texas and is a citizen
of the State of Texas.

2. Defendant, UNITED STATES POSTAL SERVICE, is a governmental entity which may be served
with process by serving Thomas J. Marshall, General Counsel, United States Postal Service, 475
L’ Enfant Plaza SW, Washington, DC, 20260-1100., by certified mail, return receipt requested, pursuant
to 39 CFR § 2.2.

JURISDICTION

3. Suit is brought for money damages for personal injury and damage to property caused by the negligent
or wrongful act or omission of an employee of the United States Postal Service while acting within the
scope of his office or employment and this Court has jurisdiction over this cause of action pursuant to

the Federal Torts Claims Act, 28 U.S.C. §§1346(b), 2671 et seq.
10.

11.

12.

13.

Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 2 of 11

VENUE

A substantial part of the events or omissions giving rise to the claim occurred in this District and venue
is proper in this District pursuant to 28 U.S.C. §1391(e)(1).
The United States Postal Service (hereinafter "USPS"), at all relevant times herein, was a “federal
agency" within the meaning of 28 U.S.C. §2671.

BACKGROUND AND FACTS
Plaintiff's Standard Form 95 claim was filed/submitted on or about September 9, 2019 requesting
bodily injury and property damages in the amount of Five Hundred Two Thousand Seven Hundred
Thirty Five dollars and Fifty cents ($502,735.50) pursuant to 28 U.S.C. §2675(a), concerning the
injuries and damages which were tortiously caused to Plaintiff on or about October 12, 2018.
The government denied Plaintiff's administrative claim on March 31, 2020. See letter dated March 3 1,
2020 from Brittany Lindsay, Tort Claim Examiner/Adjuster attached as Exhibit “A.”
The instant suit is duly commenced no later than six months after the denial of Plaintiff's claim. See
28 U.S.C. §2675(a) and 28 U.S.C, §2401.
Plaintiff, on or about October 12, 2018, was operating his motor vehicle westbound in the 7200 block of
Cuba Dr.
At approximately the same time, Jose Francisco Duarte, in the course and scope of his employment
Defendant USPS, was operating his motor vehicle, owned by Defendant USPS, eastbound in the 7200
block of Cuba Dr.
Mr. Duarte, traveling eastbound on Cuba Dr made an improper U-turn, cut in front of Plaintiff's vehicle
and caused a collision.
The collision was investigated by an officer from the El Paso Police Department and Mr. Duarte was
determined to at fault. Mr. Duarte was issued a citation for “Improper U-Turn.” See Texas Peace Officer’s
Crash Report, attached hereto as Exhibit “B”.

Plaintiff, as a result, sustained injuries and damages as set out in this complaint below.
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 3 of 11

NEGLIGENCE OF DEFENDANT’S EMPLOYEE
JOSE FRANCISCO DUARTE

14, Plaintiff alleges that the collision and resulting damages and injuries to him were proximately caused

by one or more of the following alternative theories of negligence on the part of Jose Francisco Duarte

in:

GS fo BB >}

i

Failing to keep such a proper outlook as a person of ordinary care would have kept;
Making an improper U-turn as a person of ordinary care would not have done;

Failing to drive as a person of ordinary care would have done;

Driving at an excessive rate of speed as a person of ordinary care would not have done;

Failing to control his speed as a person of ordinary care would have done;

Failing to control his vehicle as a person of ordinary care would have done;

Failing to turn his motor vehicle to avoid the collision as a person using ordinary care would
have done;

Failing to yield right of way to avoid the collision as a person using ordinary care would
have done;

Failing to make timely or proper application of the brakes on his motor vehicle as a person
using ordinary care would have done;

15. Jose Francisco Duarte, an employee of Defendant USPS at the aforesaid time and place, was an agent,

16.

servant, or employee of Defendant USPS, was an "employee of the government" within the meaning of

28 U.S.C. §2671, was operating a motor vehicle owned by Defendant USPS with the express permission

or consent of Defendant USPS and, as the agent, servant, and employee of Defendant USPS, was acting

within the course and scope of his employment with Defendant USPS.

All negligence of the employee of Defendant USPS, while operating a motor vehicle owned by

Defendant USPS and while acting within the course and scope of this employment with Defendant

USPS, pursuant to 28 U.S.C. §1346(b), is imputed to Defendant USPS.

NEGLIGENCE OF DEFENDANT UNITED STATES POSTAL SERVICE

17. Defendant USPS owned the vehicle negligently operated by Jose Francisco Duarte. Defendant USPS
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 4 of 11

negligently entrusted the vehicle to a driver that was negligent and reckless. As a result of Defendant
USPS negligently entrusting the vehicle to Jose Francisco Duarte, Plaintiff was harmed as specified
above.
DAMAGES TO PLAINTIFF

18. Plaintiff, as a proximate and producing result of the collision and the above acts or omissions of Jose
Francisco Duarte, an employee of Defendant USPS, sustained injuries to his head, ribs, a shattered ankle,
fractured fibula an lacerations to his face, shoulders and other parts of his body in general. He has endured
extensive medical treatment in an effort to alleviate his pain.

19. Plaintiff, as a direct and proximate result of the collision and the above acts or omissions of Defendant's
employee, incurred the following damages:

A. Reasonable and necessary medical expenses incurred in the past;

B. Reasonable and necessary medical expenses which, in all reasonable probability, will be incurred
in the future;

Physical pain sustained in the past;

Disfigurement;

mo 9

Physical pain which, in all reasonable probability, will be sustained in the future;

7

Mental anguish sustained in the past;

Mental anguish which, in all reasonable probability, will be sustained in the future;

=o

Physical impairment sustained in the past;

*

Physical impairment which, in all reasonable probability, will be sustained in the future; and,
J. Property damage to his vehicle that was involved in the instant collision,
20, Plaintiff is also entitled to pre-judgment and post-judgment interest at the maximum rate allowed by law.
21. Plaintiff, because of all of the above and foregoing, has been damaged and will be damaged in amounts
deemed to be just and fair by the Court which are personal injuries in the amount of Five Hundred
Thousand doilars and Zero cents ($500,000.00) ; property damages in the amount of Two Thousand

Seven Hundred Thirty Five dollars and Fifty cents ($2,735.00); and, damages for ioss of use of his
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 5of11

vehicle at the rate of Twenty-Five dollars and zero cents ($25.00) per day, which are amounts within the
jurisdictional limits of this Court for which Plaintiff now brings suit.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, HENRY VICTOR BUTCHER,
respectfully demands judgment of and against Defendant USPS for bodily injury damages in the amount of
Five Hundred Thousand doliars and Zero cents ($500,000.00); property damages in the amount of Two
Thousand Seven Hundred Thirty Five dollars and Fifty cents ($2,735.00); and, damages for loss of use of
his vehicle at the rate of Twenty-Five dollars and zero cents ($25.00) per day; pre-judgment and post-
judgment interest at the maximum rate allowed by law; court costs; and, and any other relief, at law or in

equity, general or special, to which Plaintiff may be justly entitled.

Respectfully submitted,

LAW FIRM OF DANIELA LABINOTI, P.C.
Attorneys for Plaintiff

707 Myrtle Avenue

El Paso, Texas 79901

(915) 581-4600

(915) 581-4605 (Facsimile)
Daniela@labinotilaw.com

/s/ Daniela Labinoti
DANIELA LABINOTI
Texas State Bar No. 24050900
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 6 of 11

EXHIBIT “A”
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 7 of 11

LAW DEPARTMENT
NATIONAL TORT CENTER
p aT?
sem UNITED STATES APR Q 3 FATE
<<?
Poi POSTAL SERVICE

CERTIFIED NO. 7019 1120 0001 3255 0890
RETURN RECEIPT REQUESTED

March 31, 2020

Michael J. Gopin

Law Offices of Michael J. Gopin, PLLC
1300 N. El Paso Street

El Paso, TX 79902

Re: Your Client: Henry Butcher
Date of incident: October 12, 2018
NTC File No.: NT201959842

Dear Mr. Gopin:

This is in reference to the administrative claim you filed on behaif of your above-
referenced client under the provisions of the Federal Tort Claims Act as a result of
injuries allegedly sustained on October 12, 2018.

In considering this claim, we evaluated the information available to us regarding
your client's alleged damages. However, the amount of money you are demanding
far exceeds the value the Postal Service places on this case. Accordingly, the
above-referenced administrative claim is denied on the grounds that we were not
able fo reach a mutually satisfactory settlement of same.

In accordance with 28 U.S.C. § 2401(b) and 39 C.F.R. 912.9(a), if dissatisfied with
the Postal Service's final denial of an administrative claim, a claimant may file suit in
a United States District Court no later than six (6) months after the date the Postal
Service mails the notice of that final action. Accordingly, any suit filed in regards to
this denial must be filed no later than six (6) months from the date of the mailing of
this letter, which is the date shown above. F urther, note the United States of
America is the only proper defendant in a civil action brought pursuant to the
Federal Tort Claims Act and such suit may be heard only by a federal district court.

Alternatively, and in accordance with the regulations set out at 39 C.F.R. 912.9(b),
prior to the commencement of suit and prior to the expiration of the six (6) month
period provided in 28 U.S.C. § 2401(b), a claimant, his duly authorized agent, or
legal representative, may file a written request for reconsideration with the postal
official who issued the final denial of the claim. Upon the timely filing of a request for

1720 MARKET STREET, Room 2409
ST. LOUIS, MO 63155-s048
VEL: 314/945-5820

FAX: 314/345-5893
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 8 of 11

-2

reconsideration, the Postal Service shall have six (6) months from the date of filing
in which to make a disposition of the claim and the claimant's option under 28
U.S.C. § 2675(a) shall not accrue until six (6) months after the filing of the request
for reconsideration.

A request for reconsideration of a final deniai of a claim shall be deemed to have
been filed when received in this office.

Sincerely,

 

Brittany Lindsay
Tort Claim Examiner/Adjudicator

cc: Carol Aune
Tort Claims Coordinator
File No. 780-19-00407699A
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 9 of 11

EXHIBIT “B”
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not Applicable - Akohol and

 

Onuig Rest: are-only reported
for Drivar/Primary Person for

 

 

 

 

 

Law Enferocrnent and FOOT Wise ONLY Totat Total FDOT 166762964
aC " ; ACTIVE L child
Cyrara, Clemv [Jscuoc.sus (CT RaLRoap 8 (J SUPPLEMENT C1 eee, zone fee 2 Rey j2 [CMO se ysa7si93
ee a ¥ lexas Peace Officer's Crash Report (Form CR-3 4172048)
== Mail to. Texas Department of Transportation, Crash Data and Analysis, P.O. Box 148349, Austin, TX 78744. Questions? Cail 844/974-7457
a: et Refer to Attached Code Sheet for Numbered Fields
aN eerie “=These flelds are required on ali additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, ete.}. “age 1 of 2
Crash Date “Crash Time Cane Local Use
MMODNYYY; toy eysy ee LB {244MM} } i | 4 i 3 \ 0 iD 3S-285170 MVR BL
"County "City 7 Out. 3
3 Name gr PASO Name gi PASO City Uirnit
gh, | Wo Your opinion, did this crash rasuitinatieast EYES | 1 at mige Longitude ~
Leman norenaserionserepany! | Fyso ficemnisown) gett) gg demeninneey Loud li i tf ot
'S ROAD ON WHICH CRASH OCCURRED
3 ee
i144 Rowy. "Hwy. 2 Rawy Block ¥ Street "Steet 4 Streat
S Sys. BR Num. Part : Nur. mene Prefix Name CUBA Sutix
ig Oo Crash Occurred on a Private Drive oe oO Tet Road! ESpeed Const. [}¥es / Workers []Yes } Street
Road/Private Property/Parking Lat Tolt Lane ELimit ae Zone GING | Present ing | Desc.
INTERSECTING ROAD, OR ff CHASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
“lar (1Y¥es 14 Rdwy. fhwy. 2. Retry. Block 3 Steet Strese 4 Street
it Fino [Sy RE Num Pat = i Nura, 2600 Pratix Name WINSLOW Suffix
Distance from int, CET {3 Dit. trom int, ‘Reference Street FRX
or Ref. Marker io (jm forRat.verker | Wf i Marker Desc. Num i {| fy | f 4f
uri S tint - fey Parked {— Hitand fie 4p os
Num, 7 Desc 4 | Vehicle 2 pun State ga Num. 3304794 wm tt Be Sp 8p ty OA 8 P 2,92 2,718 3
Veh. &. Veh. Ven. Vah, 7 Body ok, Fire, MS on
Year; 1, 94 94 3 Coto pz Make av ‘Model ono Sle og LE Greegerey tak n
800 au DLAD gob Bacar 47 DL poe j
Tye 3 State py Num ssee7619 Class o [Ena ae Rest. o¢ amore i? Uy a, 7 iy 1 1 UF 7 i 4
{ Andrase (Street,
Clty. Stale, ZIP} 2626 VIA SECA CIR EL PASO, Tx 79936
= Salk ies Name: Last, First, Middle ee g x | y é zg gig. % Zaks v5
% Enter Driver or Primary Person for this Unit on first line = = = wee ge] Qo
Bf2iseo8 =| Sips 2 | s | 2 leSies| = iad) 38 edie dies
: 1] 17) 3 JOUARTE, Jose FRANCEaCO w[44;/nf1/a]2!2 fea ian | os 96 | 97 | 97
=
&
Wy
u
FE

 

 

 

 

 

 

 

 

 

 

 

 

—% iDlielZoly 4 749. Pibee s (a Hae] (4 pit each Unit,
fri Owner lownerLessee ws Cotati : /

(lhesses [Named Address y ¢  pograr SERVICE, 401 BORING BY PAso, Tx 79925

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

betel Tes C] expred |26 Fin Fin, Resp. Fin, Resp
“In. Flivo (CY exenpi | Reap. Type 7 Nome U.S. GOVERNMENT Num. SeLe INSURED
Fin, Resp. a7Vence . 27 Vehicle . vere Lives
Phone Num. (00) 275-8777 OamageRating) | 7 747) 7 By 81-2 [oamage Rating? Loi tt gy pp teetoried Eno
Towed Fowed
By Driver %o Traffic
Unit 5 Unit Parked Hitand {iP hye
Num. 2 Dave. 4 CO] venice | nun State ay NUN. go72027 wim Ey Hy 4) pRB 628 At, o 018 G2
7 "
Ven. 6. Veh. Veh. Veh, 7 Badly Bol., Fire, EMS an
vear; 2,4) 4109 [oor zep Make RYOSUNG Mbdel sary Sie wc 0 oan ey Solan
2 DLAD ono Did eOL 16 CDL HDL los , 2) 48 6 4
Tyre 4 State apse HUM. s9549569 Class ENG. ogg Rest. og jemaoorvny 22/2 Fo 2) 8) 8
Address (Street,
City, State, ZIP} 7439 YUMA BL PASO, TX 79915
1 i= Be»! i
z 5 (8 198: Name: Last, First, Middfe se € xl Bie) 2 3 gig,| <fF. Zs 25
ges gine Evster Driver or Primary Person for this Unit on first fine Sel wlacl oe | ai & afle S| 2 [ZS] oF Se(ogiag
ge2 arr’ sal @ feet op KK (Reha e] ROR AR] a2 iS BS Sihd
= 1/5 | 1 jaurewer, HeNey victor B (salu .2 [o7fe7tor fa | w |] ss 's6 | 97 | 97
2 j
2
& Not Appticable - Ak obo! and
a Drug Resuits are onty reported
a for Driver/Primary Person for
z each Uni.
z |
fel Owner | OwnertLascug
El teases | jName & Addiess putcHER, HENRY VICTOR, 7439 YOMA RL PASO, TR 79915
proater DiYes Cl} expiver fog pm. Fin. Resp. Fin. Res.
Fin Resp. GNo [] Exempt | Resp. Type Name Num,
Fin, Resp. 27 Vehicle 7 2? Vehicle 7 _ —  Vahide = ¥en
Phone Num, Damage Rating 1 Tp Pe" y py Py pS foamage Rang? | pp Gb py pimventoried (Eno

 

 

 

Towed Towed
Sy DEPENDABLE TOWING Fo 11625 RAILROAD EL PASO, TX 79934

 

 

 

 
Case 3:20-cv-00165 Document1 Filed 06/10/20 Page 11 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Enforcement and TxDOT Use ONLY. —-Szce "ROOT Page 2 of 2
Farm GR-3 (Rev. 1/1/2018) iD -AB-2F Crash lO 16676270.” 3475123
Unit T Prsn. a . Dale of Time of Death
Nur. | Num. Taken To Takers By MUD ’ (24HE-MM)
s 2 1 Del Sol Medical Center Fire Medical Services I i
j 88
|z3 _. ! }
E .
eS oe | i
23
i I
made pmtccelerelnel
init Pst Charge CRater/Faference Nam.
he i 1 [EMPROPER U-TORH t9-240389
F 2 3 _jHELMET NOT WORN XX-XXXXXXX 1
Re
a i _ [NO CLASS “M" ENDORSEMENT 19-240390
2 i iFiMeR 12.9-240390
ly Damaged Property Other Than Vehicles Owner's Name Owner's Address
4
= -
— = -- — — == ot —— — =.

Unit cy 16,0014 oO TRANSPORTING Cl o-capacrty [OMY Disabie, LE ¥es 126 Veh. 29 Garnier Carrier

Nui. Ls, HAZARDOUS MATERIAL Deamnage? [INo [Oper. 1D Type 1D Num.

Carrier's Carrier's 30 Veh.
| perp. Name Primary Addr, Type
151 Bus TL RGW HazMet [TYes!a2 HazMat [HazMat 32Hextlat | HazMat 33 Cargo
| Type Cevwr i ot tp | pReleesee FNo | Gloss Num. ‘oNemE of tt yt Class Num, ji Nur. HE EF fF = { {Body Type

Unit TRG 34 Tar cMy Disening []¥éa] Unit ARGV 34 Ter, CMY Disabing [Yes

Num. ocr | 1 o£ [ |. [Tyre Damage? TiNo | Num, | ovwR it [i { Tyee Gamage? [Ne

Sequerce nter modal Simeat ves ie Total Nurs.

Of Events 38 Seq. 1 36 Seq. 2 36 Seq. 3 35 Seq. 4 Conlas Porm? Clk teh ! | :
™ ea AN ile ORR Sarma 25 Ee tate fegnt tt ere eS
-_ 36 Contributing Factors {invesiigqator’s Opinion} 37 Vehinie Datents [investigators Opinion) mental and Ri amen one
Bey untae Contrbuting May Fave Conti, Contiiating May Have Contrio ag 40 44 43 431° 44

} Weather Ligne Entering | Roadway | Roadway} Surface | Trafic
5 2 && Cond. Cond. Roads Typa = | Alignment] Cendition | Contro!
Sg 3 1 s7 i 4 1 2 36
investigator's Narrative Opinion of What Hapnened Field Dlagram - Not to Seale
{Adtach Addzionai Shaets if Necesaary*

the 7260 block of Cuba is a two lane, two-way undivided roadway

that runs east and wast. Unit #ilo was traveling cast on Cuba,

Phile Unit #2 was traveling west.on Cuba. Unit #1 made an

paproper U-turn and cyt in front of Unit #2. As a result Unak

#3 collided with Unit #2. Driver #2 sustained 4 large

laceration to the top of his head and abrasions on both knees.

Priver #2 complained of pain to his entare body and was

transported by ambuiance ts 4 lonal hospital. Driver #1 stated N

that he was making a U-turn and did not see Unit #2. There were
sp sndependent witnesses at the scene, . 4
=
&

5
ua
:
5
‘a
e How = Repet Date =

* Tia Netfied Time Aqived | aport
By Guan” 14 445) 2 INeheaniepatcned (sHRMM) {| +45 7? 39) lwDoYy) 10/12/2018
Sines =] Yes | investigator 3]

a Comp. Na  [Nerw (Printed) Acosta, Luis Num, 1800

OR] * Service!

enon, LT UX 19 47 $1 [0 12 10 jo AGENCY ey, PASO POLICH DEPARTMENT iovpal My) ¥ { i

 

 

 

 

 

 

 
